United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-2689
                         ___________________________

                             United States of America,

                        lllllllllllllllllllllPlaintiff - Appellee,

                                           v.

                               Isaac Lee Loggins, Jr.,

                       lllllllllllllllllllllDefendant - Appellant.
                                        ____________

                     Appeal from United States District Court
                   for the Southern District of Iowa - Davenport
                                  ____________

                             Submitted: April 15, 2020
                               Filed: July 31, 2020
                                  ____________

Before COLLOTON, GRUENDER, and GRASZ, Circuit Judges.
                        ____________

COLLOTON, Circuit Judge.

       In 2002, Isaac Loggins, Jr., pleaded guilty to three counts of Hobbs Act
robbery, see 18 U.S.C. § 1951(a), and two counts of using a firearm during and in
relation to those robberies. See 18 U.S.C. § 924(c). After all was said and done, the
district court1 imposed a term of 353 months’ imprisonment, including two
consecutive sentences for the two firearms offenses.

       In July 2019, Loggins moved to reduce his sentence based on asserted
“extraordinary and compelling” circumstances. See 18 U.S.C. § 3582(c)(1)(A)(i).
A motion under this section is sometimes described as a request for “compassionate
release.” See United States v. Rodd, No. 19-3498, 2020 WL 4006427, at *1 (8th Cir.
July 16, 2020). Before the First Step Act of 2018, such relief was available only on
motion of the Director of the Bureau of Prisons, but the new statute allows a prisoner
to seek relief on his own initiative. The statute also provides that any reduction must
be “consistent with applicable policy statements issued by the Sentencing
Commission.” 18 U.S.C. § 3582(c)(1)(A).

       Despite the statutory amendment, commentary to the Commission’s relevant
policy statement, USSG § 1B1.13, still says that a reduction may be granted “only
upon motion by the Director of the Bureau of Prisons pursuant to 18 U.S.C.
§ 3582(c)(1)(A).” USSG § 1B1.13, comment. (n.4). The commentary also lists
circumstances that could be “extraordinary and compelling,” including medical
condition, age of the defendant, family circumstances, or another reason “determined
by the Director of the Bureau of Prisons.” Id., comment. (n.1). An application note
acknowledges that the district court is “in a unique position to determine whether the
circumstances warrant a reduction,” after considering the factors set forth in 18
U.S.C. § 3553(a) and the circumstances listed in the policy statement. Id., comment.
(n.4).

     The district court recognized that the First Step Act allows relief without a
motion by the Director. R. Doc. 117, at 2. The court concluded, however, that


      1
      The Honorable Stephanie M. Rose, United States District Judge for the
Southern District of Iowa.

                                         -2-
Loggins had not established extraordinary or compelling reasons to warrant
compassionate release.

       On appeal, Loggins argues that the district court, in evaluating a motion for
reduction of sentence, is no longer constrained by the guideline commentary that
limits permissible reasons for a sentence reduction. Although the commentary
enumerates only three circumstances and other reasons “determined by the Director
of the Bureau of Prisons,” Loggins maintains that the First Step Act allows the court
to consider reasons that are neither listed in the policy statement nor “determined by
the Director.”

       We need not decide whether the statute supersedes the policy statement in this
respect, because the district court’s order shows that it considered the circumstances
urged by Loggins and found them insufficient. The court considered Loggins’s
contention that current law no longer calls for “stacking” of consecutive sentences for
multiple violations of 18 U.S.C. § 924(c), but explained that the change in law does
not apply retroactively. The court also discussed Loggins’s efforts at rehabilitation,
and commended him for his positive accomplishments while incarcerated, but found
that they did not amount to extraordinary or compelling reasons warranting a
reduction.

      Loggins complains that the district court did not expressly consider the
combination of his rehabilitative efforts and the change in penalties under § 924(c).
Although the court rejected a freestanding argument for relief under the First Step Act
based on the change in § 924(c) penalties, and did not refer again to § 924(c) in its
discussion of compassionate release, we are not convinced that the court ignored that
circumstance in reaching its ultimate conclusion. Where the court expressly
considered post-sentencing rehabilitation (a circumstance not listed in § 1B1.13), the
more natural inference is that the court did not feel constrained by the circumstances
enumerated in the policy statement, but simply found that a non-retroactive change

                                         -3-
in law did not support a finding of extraordinary or compelling reasons for release.
The order did not misstate the law, and we do not require a district court to make a
specific rejoinder to every circumstance cited in support of a reduction. See United
States v. Johnson, 619 F.3d 910, 922 (8th Cir. 2010).

      The district court has broad discretion in determining whether proffered
circumstances warrant a reduction in sentence. The conclusion here was a reasonable
exercise of that discretion. The order of the district court is affirmed.
                        ______________________________




                                        -4-